Candler, J.
1. The ground of the motion for a new trial alleging the existence of newly discovered evidence was not insisted upon in this court, and will be treated as having been abandoned.
2. There was no complaint that the court below committed any error of law, but the accused relied upon the contention that the verdict was contrary to law and the evidence and without evidence to support it. While the evidence for the State, as it appears in the record, was in some respects confusing, it was sufficient to support the conviction of the accused. The trial judge approved the verdict, and the judgment refusing a new trial will not be set aside.

Judgment affirmed,.


All the Justices concur, except Simmons, O. J., absent.